The opinion of the Court was delivered by
Duncan J.
The narr. and bond correspond. If apy advantage could have been taken of the variance between the docket entry of the action, and the narr., it should have been on demurrer. The evidence was certainly good on the issue joined. As to the special matter offered by the defendant, it was not admissible, because notice was not given. It was not properly a discount, because it was necessary to connect special matter with it, in order to render it evidence.
Judgment for the plaintiffs.